The CHIEF JUSTICE
delivered the opinion of tire court.
The Judiciary Act of 1789 gave appellate jurisdiction to' this court by writ of error, and it was held that under that act no cause could be brought here by appeal.*
The act of 1808 gave appellate jurisdiction by appeal “from final judgments and decrees in cases of equity, of admiralty, and maritime jurisdiction, and of prize or no, prize.” No other cases can be brought here in this mode, and the case in the record is of neither class. It must come here, if at all, upon writ of error.
The appeal must therefore be
Dismissed eob, want oe jurisdiction.

 Blaine v. Ship Charles Carter, 4 Dallas, 22.